Citation Nr: 0402175	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected herniated nucleus pulposus, L4-
L5 bilateral radiculopathy, lumbar myositis.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected herniated nucleus pulposus, L4-L5 bilateral 
radiculopathy, lumbar myositis, from June 6, 2002.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had service with the Army National Guard from 
October 1998 to March 1999, including reported active duty 
for training in October 1998.   The precise dates of active 
service, active duty for training, or inactive duty training 
do not appear to be confirmed.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
initial rating in excess of 20 percent for his service-
connected low back disorder, effective from October 1998.  
Thereafter, a September 2002 rating decision increased the 
rating for this disability to 40 percent, effective from June 
6, 2002.  The veteran has continued his appeal.

The Board further notes that since the veteran has disagreed 
with the initial rating assigned to his low back disability, 
the Board will consider entitlement to an increased rating 
from the effective date of service connection pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
veteran has only received a 40 percent rating, effective from 
June 6, 2002, for the sake of clarity, the Board has 
separately identified issues of entitlement to a rating in 
excess of 20 percent for the period before June 6, 2002, and 
entitlement to a rating in excess of 40 percent for the 
period after that date.

The Board also observes that while the veteran's substantive 
appeal of May 2002 addressed the May 2002 rating decision's 
denial of claims seeking service connection for a 
neuropsychiatric disorder and hypertension, it is silent with 
respect to that rating decision's denial of service 
connection for cervical neuritis.  Consequently, the Board 
finds that this claim is not a subject for current appellate 
review.  

Additionally, the Board notes that in light of the veteran's 
October 2002 statement expressing the desire for a 100 
percent rating for his service connected disabilities, the 
Board finds that the veteran has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  This 
issue is referred to the regional office (RO) for appropriate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

First, the Board notes that the veteran has recently provided 
recent VA outpatient treatment records that demonstrate 
worsening low back disability since his last VA spine 
examination in June 2002.  The Board also notes that as new 
regulations pertaining to the spine have been promulgated 
(one effective September 23, 2002, and another effective 
September 26, 2003) during the pendency of this appeal, the 
proper criteria for rating the spine must be used for the 
appropriate time periods in this case.  As such, the Board 
finds that the veteran should be afforded a VA spine 
examination that will allow the veteran to be rated in 
accordance with the new criteria.

Moreover, there is recent evidence that the veteran has made 
a claim for Social Security Administration (SSA) disability 
benefits, and the record does not contain any of the 
documents and records relating to the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA) and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The appellant's specific periods of 
active service, active duty for training, 
and inactive duty training should be 
confirmed by official sources.

3.  Steps should be taken to obtain the 
veteran's SSA disability claim file, 
including any medical records relied upon 
concerning the claim.

4.  The veteran should be afforded an 
appropriate VA spine examination to 
determine the nature and severity of his 
service-connected herniated nucleus 
pulposus, L4-L5 bilateral radiculopathy, 
lumbar myositis.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

5.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any 
neuropsychiatric disorder.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that any current 
neuropsychiatric disorder is related to 
the veteran's service-connected low back 
disability.  After the veteran's specific 
periods of active service, active duty 
for training, or inactive duty training 
are established from official sources, 
then the examiner should also be asked to 
opine whether it is at least as likely as 
not that any current neuropsychiatric 
disorder is related to any such period of 
qualifying service.

6.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of his hypertension.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current hypertension is related 
to the veteran's service-connected low 
back disability.  After the veteran's 
specific periods of active service, 
active duty for training, or inactive 
duty training are established from 
official sources, then the examiner 
should also be asked to opine whether it 
is at least as likely as not that 
hypertension is related to any such 
period of qualifying service.

7.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



